Citation Nr: 0405384	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-19 071	)	DATE
	)
	)



THE ISSUE

Whether a February 1998 decision of the Board of Veterans' 
Appeals which denied entitlement to service connection for 
residuals of a shrapnel wound of the left leg should be 
revised or reversed due to clear and unmistakable error 
(CUE).  



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

[The issue of whether service connection may be granted for 
residuals of a shrapnel wound of the left leg will be the 
subject of a separate decision].


INTRODUCTION

The moving party served on active duty from August 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on a motion for revision of a February 1998 Board decision on 
the grounds of CUE.  


FINDINGS OF FACT

1.  In February 1998, the Board denied the moving party's 
claim of entitlement to service connection for residuals of a 
shrapnel wound of the left leg.  

2.  The Board's decision of February 1998 was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.  


CONCLUSION OF LAW

The Board's February 1998 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his representative, in essence 
contends that the February 1998 Board decision was clearly 
and unmistakable erroneous in failing to accept the moving 
party's testimony concerning his claimed leg injury in 
service and failed to provide adequate reasons and bases for 
rejecting his testimony.  He further asserts that the Board 
erroneously determined that his presence in a combat zone was 
insufficient to invoke the provisions if 38 U.S.C. § 1154(b).  

In the interest of clarity, the Board will discuss law and VA 
regulations pertaining the motion under consideration and 
then will move on to an analysis of the motion.  

Relevant Law and Regulations

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was made law, and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002); see 38 C.F.R. § 3.159 (2003).  

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board hastens to 
point out, however, that although the VCAA appears to not be 
applicable to this case, the moving party has been given 
appropriate notice, in particular a letter from the Board 
dated July 10, 2003, and has been accorded ample opportunity 
to present his contentions.  

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior decision shall be reversed 
or revised.  All final Board decisions are subject to 
revision except: (1) decisions on issues which have been 
appealed to and decided by a court of competent jurisdiction; 
and (2) decisions on issues which have subsequently been 
decided by a court of competent jurisdiction. 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2003).  

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. 
§ 20.1401 (2003).  Only final decisions of the Board are 
subject to appeal to the Court.  38 U.S.C.A. § 7266 (West 
2002).  

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  Disabled American Veterans v. Gober, 234 F.3d 682 
(Fed. Cir. 2000); 38 C.F.R. § 20.1404(b) (2003).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 U.S.C.A. § 7111; Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992); 38 C.F.R. § 20.1403(a) (2003).  

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 38 C.F.R. 
§ 20.1403(b) and (c) (2003).  

Pertinent law and regulations in effect at the time of the 
February 1998 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  
Following is a synopsis of the law and regulations pertaining 
to service connection in effect in February 1998.  The Board 
observes in passing that the currently applicable law and 
regulations are identical.  

(i.)  Service-connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1997).

(ii.)  Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (1997).    

Factual Background

Evidence before the Board at the time of its February 1998 
decision consisted of the moving party's Enlisted Record and 
Report of Separation, which shows that the moving party was 
in the European Theater of Operations from August 1944 to 
August 1945.  He was shown to have qualified as a rifleman in 
September 1943, and his military occupational specialty was 
artillery mechanic, light.  It was reported that he was in no 
battle or campaign.  His decorations and citations were 
American Theater Ribbon, Victory Medal, EAME (European-
African-Middle Eastern) Ribbon and Good Conduct Medal.  His 
Separation Qualification Record was of record and shows that 
he served as an artillery mechanic during his 13 months 
overseas in the European Theatre of Operations.  He 
reportedly made major repairs and performed maintenance on 
guns of the 155mm. type and had experience on Anti-Aircraft 
guns and light artillery.  There were of record no awards or 
decorations indicative of combat status.

The moving party's service medical records do not show that 
he was treated for any injury during service.  At his service 
separation examination in November 1945, the examiner 
evaluated the moving party's skin as normal and reported 
there were no musculoskeletal defects.  

The record included a November 1993 X-ray report from The 
East Hartford Radiology Group pertaining to the left knee.  
The radiologist noted an irregularly shaped opaque object 
measuring 8 to 10 mm. in the posterolateral soft tissues just 
below the knee joint, which he said was evidently a foreign 
body of some kind.  The record also included the report of a 
January 1994 MRI scan of the left knee done at MRI of New 
Britain.  The reporting physician stated that the study was 
read in conjunction with the X-rays performed in November 
1993.  He reported that the MRI exam was somewhat limited due 
to large ferromagnetic inhomogeneity artifact seen in the 
posterolateral soft tissues.  He said this was explained by 
plain film finding of a metallic foreign body seen in the 
soft tissues posteriorly.  There was of record a February 
1995 Department of Veterans Affairs (VA) outpatient note in 
which the moving party's past medical history was stated to 
include shrapnel, posterior left thigh.  

The transcript of a hearing held before a VA hearing officer 
in August 1995 was also before the Board.  At the hearing, 
the moving party's representative clarified that the moving 
party was not contending that he had shrapnel in his left 
thigh, but rather in his left leg just below the knee.  At 
the hearing, the moving party testified that while he was in 
France his was a detached company that traveled to other 
companies to repair guns wherever assistance was needed.  He 
testified that he traveled with a sergeant and two other 
enlisted men.  On one occasion when they came in from the 
field they decided to stay in what appeared to be a deserted 
farmhouse.  The moving party testified that he went upstairs 
into a little attic that contained a pot-bellied stove.  He 
said he lit the stove, and it exploded.  He testified that 
the explosion knocked him about four or five feet across the 
room.  He said that metal flew around and that his uniform 
was "sputtered up."  He testified that two of the others 
came upstairs to help him.  He said he had some bleeding 
wounds and "maybe they put some stuff on me," but said he 
could not remember that far back.  He said he received no 
other medical treatment, and the wound never bothered him.  
He testified that he only learned that he had metal in his 
calf when he was having X-rays and the MRI scan for separate 
knee problems.  He testified that he had never had any other 
injuries during or after service, except for a relatively 
recent fall.  

The February 1998 Board decision denied the moving party's 
claim of entitlement to service connection for residuals of a 
shrapnel wound of the left leg for the reason that it was not 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
Citing Murphy v. Derwinski, 1 Vet. App. 78 (1990) and Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992), the Board observed that 
a well-grounded claim was one supported by evidence showing 
that it was plausible.  Citing Caluza v. Brown, 7 Vet. App. 
498 (1995), the Board stated that for there to be a well-
grounded claim, there must be competent evidence of a current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury during service (lay or medical 
evidence), and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  

The Board found that the record lacked competent evidence to 
show the occurrence of a shrapnel wound of the left leg in 
service or that the present disability was the result of a 
shrapnel wound of the left leg in service.  Thus, the Board 
concluded that the claim was not plausible, or well grounded.  
Following the law extant at the time, the Board denied the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see also Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

Analysis

The Board initially observes that the standard of well-
groundedness applied by the Board in the February 1998 
decision, although subsequently rendered obsolete due to the 
enactment of the VCAA, was in keeping with case law extant at 
that time.  
As noted above, this case law demanded that there be 
competent evidence of record on each of three distinct 
elements of a service connection claim: a currently existing 
disability in the moving party; the incurrence of a disease 
or injury during service; and a nexus, or causal connection, 
between the current disability and the in-service incurrence 
of injury or disease.  See Caluza, supra.  

The Board in its February 1998 decision was correct to 
inquire whether there was competent evidence of record 
tending to substantiate each of the three elements of a well-
grounded claim set forth in Caluza.  The Board found 
correctly that there was medical evidence of the existence of 
present disability based on X-ray evidence of a foreign body 
in the soft tissue of the left leg, thus satisfying the 
current disability element.  The Board found, however, that 
the Moving Party's testimony that he received an injury of 
his left leg when a stove exploded in service was not 
competent evidence to show the occurrence of a shrapnel wound 
in service and that there was no competent evidence that the 
present disability was the result of a shrapnel wound of the 
left leg in service.  

To the extent that the Board's February 1998 decision 
suggested that an individual's testimony is not competent 
evidence of the occurrence of an injury, it is incorrect.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party].  However, it is far from 
clear that a different result would have ensued but for the 
error.  This is because counterpoised to the moving party's 
testimony was the service separation examination report, 
which included no history or finding indicative of an in-
service injury coupled with the period of nearly 50 years 
from the time of the alleged injury to the availability of 
medical evidence of the existence of disability.  Under the 
circumstances, the Board's implicit assessment that the 
moving party's testimony was not credible was reasonable.  
Id. [personal interest may affect the credibility of 
testimony].  

In short, the moving party is in essence disagreeing with the 
Board's evaluation of the evidence, which resulted in its 
conclusion that there was no shrapnel wound.  
Disagreement as to how the facts were weighed or evaluated 
cannot constitute CUE.  38 C.F.R. § 20.1403(d).  

Further, any error by the Board as to its assessment relative 
to the incurrence of a left leg injury in service could not 
result in manifest difference in the outcome of the claim 
because there was a second reason expressed for the Board's 
conclusion that the claim was not well grounded.  This was 
the Board's finding there was no competent evidence that the 
moving party's present disability, that is, a metallic 
fragment in the left leg, was the result of a shrapnel wound 
of the left leg in service.  The medical evidence then before 
the Board consisted of the X-ray and MRI scan showing a 
metallic fragment in the left leg with no comment or opinion 
as to its etiology.  In the absence of other medical 
evidence, such as the finding of a scar on the left leg or 
other disability pertaining to the injury at the moving 
party's service separation examination, the Board's 
assessment of no evidence of a nexus between the current 
disability and an in-service injury was reasonable and an 
independent reason for a determination that the claim was not 
well-grounded.  

The moving party's representative also argues that the 
Board's finding that being in a combat zone was insufficient 
to invoke the provisions of 38 U.S.C. § 1154(b) was 
erroneous.  Although the Board did not explain its reasoning, 
its conclusion that injury in a combat zone is not equivalent 
to injury in combat or while engaged in combat with the enemy 
is wholly consistent with the plain language of the statute 
and regulation.  There is in fact nothing in the law and 
regulation which stands for the proposition that one's mere 
presence in a combat zone serves to trigger the combat 
presumptions.  Actual participation in combat is required.  
The moving party did not contend that he participated in 
combat, but rather that he sustained a shrapnel injury when a 
pot bellied stove exploded. 

The Board does not necessarily disagree that reasonable minds 
could have differed as to the credibility of the moving 
party's testimony and the weight of the medical evidence, but 
as explained above mere disagreement with the Board's 
evidentiary conclusions cannot amount to a valid CUE claim.   
At most, the moving party and his representative are 
expressing disagreement as to how the Board weighed the 
evidence in its February 1998 decision.  When reasonable 
minds can differ, it cannot be said there was an undebatable 
error, which is the kind of error required for a finding of 
CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The 
Board finds, therefore, that the February 1998 decision did 
not contain CUE.  The motion is accordingly denied.  




CONTINUED ON NEXT PAGE



ORDER

The motion to revise the Board's February 1998 decision on 
the basis of clear and unmistakable error is denied.  



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



